DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 02/18/2021.
Claims 1-15 are presented for examination.
Response to Arguments
Applicant's arguments filed 02/18/2021 relating to 35 USC 101 rejection have been fully considered but they are not persuasive. Applicants argued that claims 1, 4, and 10 are directed to “an improvement in computer routing of documents for review” instead of an abstract idea, and for at least that reason, claims are directed to eligible subject matter.

Examiner respectfully disagrees. Claims reciting generalized software components arranged to implement an abstract concept [of routing of documents for review by different reviewers]. The specification does not describe the system as made up of special purpose or specially configured computer components, but rather, as a general purpose computer that includes generic components. As a result, nothing recited by the claims “offers meaningful limitation beyond generally linking the use of the method to a particular technological environment that is, implementation via computers. Generic computer elements did not represent improvement in computer technology but rather invoked merely as tools, and did not transform the claims into significantly more than claims to abstract idea itself. Therefore, the 
Therefore, the rejection is maintained.

Applicant's arguments filed 02/18/2021 relating to 35 USC 102 rejection have been fully considered but they are not persuasive.

Applicants argued that Wolf does not produce a “review assignment plan” (Remarks, pg. 10).
Examiner respectfully disagrees. Wolf et al discloses various phases of a product. One of the phases is a planning phase (See: par [0033]-par [0034]). After the planning phase, then the product lifecycle moves to other various phases until the product manufacture. 

Applicants argued that Wolf does not disclose “EIMS module configure to store…” (Remarks, pg. 10).
Examiner respectfully disagrees. Claim 1 recites generalized software components that implemented in a computer. The specification does not describe these modules (i.e. EIMS module) as special purpose or specially configured computer components but rather as general purpose computer that includes generic components. In light of applicant’s specification par [00133] and Fig. 5, the components simply reside in a computer to instruct to store a data in a given storage devices and instruct to 
	Further, Wolf et al discloses during the planning phase, a product specification (i.e. design documents) may be generated and documented par [0034], the product may be realized as two-dimensional or three-dimensional model (i.e. characteristics of the engineered component) par [0035] as claimed.

Applicants argued that Wolf does not disclose “a rule module configured to store….” (Remarks pg. 11).
Examiner respectfully disagrees. Claim 1 recites generalized software components that implemented in a computer. The specification does not describe these modules (i.e. a rule module) as special purpose or specially configured computer components but rather as general purpose computer that includes generic components. In light of applicant’s specification par [00133] and Fig. 5, the components simply reside in a computer to instruct to store a data in a given storage devices and instruct to execute an operation on a process. Therefore, the broadest reasonable interpretation of these modules fall to reside in storages and processors. Wolf et al discloses different storages that configured to store data’s and one or more processors that are configured to execute and perform the techniques (See: par [0071] and [0073]).  


Applicants argued that Wolf does not disclose “an analysis module configured to assess….” (Remarks, pg. 12).
Examiner respectfully disagrees. Claim 1 recites generalized software components that implemented in a computer. The specification does not describe these modules (such as analysis module) as special purpose or specially configured computer components but rather as general purpose computer that includes generic components. In light of applicant’s specification par [00133] and Fig. 5, the components simply reside in a computer to instruct to store a data in a given storage devices and instruct to execute an operation on a process. Therefore, the broadest reasonable interpretation of these modules fall to reside in storages and processors. Wolf et al discloses different storages that configured to store data’s and one or more processors that are configured to execute and perform the techniques (See: par [0071] and [0073]).  
Further, Examiner would like to direct applicants to the following section of Wolf et al that discloses “assessing the characteristics against criteria by applying a rule….” As follows:
Wolf et al discloses the document control procedures centralize both product data and the documentation that specifies organization-wide quality processes-demonstrating that quality procedures were followed as prescribed, the document control procedures provide capabilities to set document attributes and locations, upload the documents, manage and distribute the documents, publish the documents and view, review, mark up, and/or collaborate on the documents par [0050], the design control and transfer procedures may access quality information from the model and highlight or flag the quality information to the manufacturer to ensure that quality standards identified in the preproduction phases of the product lifecycle par [0051], identify potential quality, reliability, and safety issues as early as possible during product design and development par [0052].

Applicants argued that Wolf does not disclose “a plan module configured to develop a review assignment plan…” (Remarks, pg. 12).
Examiner respectfully disagrees. Claim 1 recites generalized software components that implemented in a computer. The specification does not describe these modules (such as a plan module) as special purpose or specially configured computer components but rather as general purpose computer that includes generic components. In light of applicant’s specification par [00133] and Fig. 5, the components simply reside in a computer to instruct to store a data in a given storage devices and instruct to execute an operation on a process. Therefore, the broadest reasonable interpretation of these modules fall to reside in storages and processors. Wolf et al discloses different storages that configured to store data’s and one or more processors that are configured to execute and perform the techniques (See: par [0071] and [0073]).  


Applicants argued that Wolf does not disclose “receiving a design document….” (Remarks, pg. 14).
Examiner respectfully disagrees. Wolf et al discloses “the quality characteristic  may be, for example, a minimum or maximum value for a dimension of the feature, or range of acceptable values for a dimension of the feature…may be received from a user via an input device par [0010], upload the documents and view, markup and/or collaborate on the documents” par [0050].

Applicants argued that Wolf does not disclose “applying review assignment rules to the document” (Remarks, pg. 15).
Examiner respectfully disagrees. Examiner would like to direct applicants to the following part of Wolf et al.
Wolf et al discloses the document control procedures may include various rules…. par [0049], the document control procedures may further provides capabilities to set document attributes and locations, upload the documents and view, markup and/or collaborate on the documents par [0050] that is analogous to “applying” step.

Applicants argued that Wolf does not disclose “creating a review assignment plan…” (Remarks, pg. 17).

	Therefore, the rejection is maintained.

Claim Objections
Claims 14-15 are objected to because of the following informalities:  “A method” should be canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law nature, a natural phenomenon, or abstract idea; and
2B. if the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

As per Claim 1:
Step 1:
	With respect to claim 1, the preamble of claim 1 claims a system so this claim falls within the statutory category of a process.
Step 2A:
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.

A deterministic system for managing review of a design document for an engineered component, which engineered component is subject to a design requirement, the system comprising: 
an EIMS module configured to store characteristics of the engineered component and of design documents pertaining to the engineered component;
 a memory to store a master document register describing a  design document;
 a rules module configured to store review assignment rules, the review assignment rules including criteria by which the characteristics may be assessed; 
configured to assess the characteristics against criteria by applying a rule from the rules module; and 
a plan module configured to develop a review assignment plan for the design document if the characteristics meet the criteria.

The limitation of “an analysis module configured to assess the characteristics against criteria by applying a rule from the rules module” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “assess the characteristics against criteria” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).
The limitation of “a plan module configured to develop a review assignment plan for the design document if the characteristics meet the criteria” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “develop a review assignment plan” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “store….”.

Further, the claim recites an EIMS module, a memory, a rules module, an analysis module, and plan module. These judicial exception do not integrated into a practical application. The an EIMS module, a memory, a rules module, an analysis module, and plan module are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. See MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h).
The claim, as a whole, is linked to managing review of a design document, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually designing the engineering components. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitation of “store….”, stated at this level of generality and under a broadest reasonable interpretation, refers to sending data over a network to a particular destination. The courts have recognized store data as well understood, routine, and conventional. See MPEP 2106.05(d)(II)(iv). 
Further, the claim recites an EIMS module, a memory, a rules module, an analysis module, and plan module. These additional elements, alone or in combination, mere instructions that implemented on a computer and do not amount to significantly more as the additional elements are well-understood, routine and conventional.
The specification states at par [00133]: “Some or all portions of the review system 500 may be implemented on a digital computer, and in some embodiments may be implemented on the computer 232”. As the specification clearly indicated the modules are not hardware components but simply software components that implemented on a computer. (Berkheimer (see MPEP 2106.07(a)(III)).
Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more.

As per Claim 4:
Step 1:
With respect to claim 4, the preamble of claim 4 claims a product so this claim falls within the statutory category of a process.
Step 2A:
In order to apply step 2A, a recitation of claim 4 is copied below. The limitations of the claim that describe an abstract idea are bolded.

A nontransitory digital storage medium encoded with instructions that, when executing on a server, establish computer processes for performing a deterministic, computer-implemented method of routing an electronic document, pertaining to compliance of a component with a component specification, wherein the computer processes comprise: 
receiving a design document corresponding to the engineered component; 
applying review assignment rules to the document; and 
creating a review assignment plan directing the design document to a team of assigned reviewers for review based on the application of the review assignment rules to the document.

The limitation of “applying review assignment rules to the document” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest  method of organizing Human activity. See MPEP 2106.04(a)(2)(II)(B)(ii).
The limitation of “creating a review assignment plan directing the design document to a team of assigned reviewers for review based on the application of the review assignment rules to the document” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “creating a review assignment plan” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “receiving….”.
This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. This additional element falls within the category of insignificantly extra solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “receiving….” is insignificant extra-solution activity because it amounts to data gathering. See MPEP 2106.05(g).
The claim, as a whole, is linked to managing review of a design document, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually designing the engineering components. Thus, 
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitation of “receiving….” is not significantly more because the courts have found receiving data to be well understood, routine and conventional. See MPEP 2106.05(d)(II)(i): “receiving or transmitting data over a network, computer receives and sends information over a network”. 

Looking at the claim limitations as an ordered combination, claim 4 does not amount to significantly more.
For the foregoing reasons, claim 4 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.

As per Claim 10:
Similar analysis to claim 4 is applied to claim 10. 

As per Claims 2-3, 5-9, and 11-15: 
Claims limitations recited do not integrate the abstract idea into practical application and are not amount to significantly more than the data collection. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2017/0351244 issued to Wolf et al.

1. Wolf et al discloses a deterministic system for managing review of a design document for an engineered component (See: par [0050] ), which engineered component is subject to a design requirement, the system comprising: 
an EIMS module configured to store a characteristics of the engineered component and of design documents pertaining to the engineered component (See: par [0034] during the planning phase, a product specification may be generated and documented; par [0035] the product may be realized as a two-dimensional or three-dimensional model in computer Aided drafting software); 
a memory to store a master document register describing the design document (See: par [0034] during the planning phase, a product specification may be generated and documented; par [0051] providing traceability and change control, by enabling design history and device master records); 
a rules module configured to store review assignment rules, the review assignment rules including criteria by which the characteristics may be assessed (See: par [0036] During a validation phase, the design product may be tested, the testing process may involve stress tests of physical prototypes, or may involve simulation of CAD models….the product may be 
an analysis module configured to assess the characteristics against criteria by applying a rule from the rules module (See: par [0044] an objective quality measurements which can be used during performance review; par [0047] quality information may be identified and stored with the model data, the resulting information may be retrieved and used by a product lifecycle management system; par [0049] the document control procedures may include various rules, templates, etc for generating SOPs, policies, procedures, quality documentation…in generating these documents, the document control procedures may access a three-dimensional model, retrieve quality information associated with the model, and incorporate the quality information into the documents…; par [0050] the document control procedures centralize both product data and the documentation that specifies organization-wide quality processes-demonstrating that quality procedures were followed as prescribed, the document control procedures provide capabilities to set document attributes and locations, upload the documents, manage and distribute the documents, publish the documents and view, review, mark up, and/or collaborate on the documents, par [0051] the design control and transfer procedures may access quality information from the model and highlight or flag the quality information to the manufacturer to ensure that quality standards identified in the preproduction phases of the product lifecycle, par [0052] identify potential quality, reliability, and safety issues as early as possible during product design and development); and 
a plan module configured to develop a review assignment plan for the design document if the characteristics meet the criteria (See: par [0033]- par [0034] a planning phase with 
 
2. Wolf et al discloses the system of claim 1, further comprising an interface module configured to receive a design document from an originator, and to transmit to the originator feedback from a team of assigned reviewers based on review of the design document by the team of assigned reviewers (See: par [0049] SOPs may be integrated with a product definition and may include a team list indicating who is responsible for SOP execution…; par [0052] …a synchronized engineering bill of materials and the ability to drive engineering change in PLM from quality analyses ensures both data and process integration, along with visibility and accountability, between engineering and quality teams).  

3. Wolf et al discloses the system of claim 1, further comprising a subscriber module configured to receive, from a subscriber, criteria defining a review assignment rule (See: par [0010] the 

4. Wolf et al discloses a non-transitory digital storage medium encoded with instructions that, when executing on a server, establish computer processes for performing a deterministic, computer-implemented method of routing an electronic document, pertaining to 303740B/1068 compliance of a component with a component specification, wherein the computer processes comprise: 
receiving a design document corresponding to the engineered component (See: par [0034] during the planning phase, a product specification may be generated and documented; par [0035] the product may be realized as a two-dimensional or three-dimensional model in computer Aided drafting software); 
applying review assignment rules to the document (See: par [0047] quality information may be identified and stored with the model data, the resulting information may be retrieved and used by a product lifecycle management system that organizes and manages the various phases of the product lifecycle; par [0049] the document control procedures may include 
creating a review assignment plan directing the design document to a team of assigned reviewers for review based on the application of the review assignment rules to the document (See: par [0044] an objective quality measurements which can be used during performance review; par [0047] quality information may be identified and stored with the model data, the resulting information may be retrieved and used by a product lifecycle management system; par [0049] the document control procedures may include various rules, templates, etc for generating SOPs, policies, procedures, quality documentation…in generating these documents, the document control procedures may access a three-dimensional model, retrieve quality information associated with the model, and incorporate the quality information into the documents…).  

5. Wolf et al discloses the non-transitory digital storage medium of claim 4 wherein the computer processes further comprise: receiving a subscription from a subscribing reviewer, the subscription defining a review assignment rule (See: par [0010] the quality characteristic may be, for example, a minimum or maximum value for a dimension of the feature, or range of 
	
6. Wolf et al discloses the non-transitory digital storage medium of claim 5 wherein: the subscription further specifies a criticality factor (See: par [0064] if it is determined that a feature fails in the simulation when a particular dimension of the feature is below a certain threshold….similarly, the feature may be associated with a maximum size threshold…); and applying review assignment rules includes assessing whether the criticality factor exceeds a criticality threshold (See: par [0064] if it is determined that a feature fails in the simulation when a particular dimension of the feature is below a certain threshold….similarly, the feature may be associated with a maximum size threshold…).  

7. Wolf et al discloses the non-transitory digital storage medium of claim 5 wherein: the subscription further specifies an intensity factor (See: par [0064] if it is determined that a feature fails in the simulation when a particular dimension of the feature is below a certain threshold….similarly, the feature may be associated with a maximum size threshold…); and applying review assignment rules includes assessing whether the intensity factor exceeds an intensity threshold (See: par [0064] if it is determined that a feature fails in the simulation when a particular dimension of the feature is below a certain threshold….similarly, the feature may be associated with a maximum size threshold…).

document is one of: 
a purchase document for the engineered component; 
instructions that describe handing or installation or use of the engineered component (See: par [0037] a production phase);
 a bill of materials for the engineered component (See: par [0093], par [0096]);  313740B/1068 
a maintenance manual for the engineered component (See: par [0039]); and 
a data sheet for the engineered component (See: par [0034] during the planning phase, a product specification may be generated and documented; par [0035] the product may be realized as a two-dimensional or three-dimensional model in computer Aided drafting software).  

9. Wolf et al discloses the non-transitory digital storage medium of claim 4 wherein: the electronic document further includes a milestone indicator (See: Fig. 1 plan, design, validate, produce, operate, service);; and the review assignment plan is created in part based on the milestone indicator (See: Fig. 1 plan, design, validate, produce, operate, service).  
	
10. Wolf et al discloses a method of managing review of a design document for an engineered component (See: par [0047]), which engineered component is subject to a design requirement, the method comprising: 
receiving a design document corresponding to the engineered component (See: par [0034] during the planning phase, a product specification may be generated and documented; 
applying review assignment rules to the document (See: par [0047] quality information may be identified and stored with the model data, the resulting information may be retrieved and used by a product lifecycle management system that organizes and manages the various phases of the product lifecycle; par [0049] the document control procedures may include various rules, templates, etc for generating SOPs, policies, procedures, quality documentation…in generating these documents, the document control procedures may access a three-dimensional model, retrieve quality information associated with the model, and incorporate the quality information into the documents; par [0050] the document control procedures may further provide capabilities to set document attributes and locations, upload the documents and view, review, mark up and/or collaborate on the documents);; and 
creating a review assignment plan directing the design document to a team of assigned reviewers for review based on the application of the review assignment rules to the document (See: par [0044] an objective quality measurements which can be used during performance review; par [0047] quality information may be identified and stored with the model data, the resulting information may be retrieved and used by a product lifecycle management system; par [0049] the document control procedures may include various rules, templates, etc for generating SOPs, policies, procedures, quality documentation…in generating these documents, the document control procedures may access a three-dimensional model, retrieve quality information associated with the model, and incorporate the quality information into the documents…).  

11. Wolf et al discloses a method of claim 10 further comprising: receiving a subscription from a subscribing reviewer, the subscription defining a review assignment rule (See: par [0010]).  

12. Wolf et al discloses a method of claim 10 wherein the document is one of: 
a purchase document for the engineered component; 
instructions that describe handing or installation or use of the engineered component (See: par [0037] a production phase); 
a bill of materials for the engineered component (See: par [0093], par [0096]); 
a maintenance manual for the engineered component (See: par [0039]); and 
a data sheet for the engineered component (See: par [0034] during the planning phase, a product specification may be generated and documented; par [0035] the product may be realized as a two-dimensional or three-dimensional model in computer Aided drafting software).  

13. Wolf et al discloses a method of claim 10 wherein: the document further includes a milestone indicator (See: Fig. 1 plan, design, validate, produce, operate, service); and the review assignment plan is created in part based on the milestone indicator (See: Fig. 1 plan, design, validate, produce, operate, service).  

14. Wolf et al discloses a method of claim 11 wherein: 

applying review assignment rules includes assessing whether the criticality factor exceeds a criticality threshold (See: par [0064] if it is determined that a feature fails in the simulation when a particular dimension of the feature is below a certain threshold….similarly, the feature may be associated with a maximum size threshold…).  

15. Wolf et al discloses a method of claim 11 wherein: 
the subscription further specifies an intensity factor (See: par [0064] if it is determined that a feature fails in the simulation when a particular dimension of the feature is below a certain threshold….similarly, the feature may be associated with a maximum size threshold…);; and 
applying review assignment rules includes assessing whether the intensity factor exceeds an intensity threshold (See: par [0064] if it is determined that a feature fails in the simulation when a particular dimension of the feature is below a certain threshold….similarly, the feature may be associated with a maximum size threshold…).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        05/12/2021